73 N.J. 37 (1977)
372 A.2d 304
NICOLETTA BIANCARDI, PETITIONER-APPELLANT,
v.
WALDWICK BOARD OF EDUCATION, RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 7, 1977.
Decided April 6, 1977.
Mr. Theodore M. Simon argued the cause for appellant (Messrs. Goldberg, Simon & Selikoff, attorneys).
Mr. Steven M. Honig argued the cause for respondent (Messrs. Honig & Honig, attorneys).
*38 PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division.
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
For reversal  None.